Citation Nr: 0828646	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disability, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he developed chronic respiratory 
disability as a result of exposure to asbestos during 
service.  The veteran's personnel records reveal that his 
military occupational specialty involved aircraft 
maintenance.

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post- 
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

In a statement received in May 2007, the veteran did not deny 
that he had been exposed to asbestos after service, but 
stated that his first exposure to asbestos was while he was 
in the Air Force.  He also noted that he was not a tobacco 
user and had never been one.  In a statement received in 
August 2007, the veteran indicated that he was originally 
exposed to asbestos while on active duty in the Air Force as 
an aircraft mechanic.  The veteran asserted that many of the 
parts used to repair the planes contained asbestos and that 
many of the compartments of the planes that he repaired had 
asbestos lining and insulation.

In a March 2007 letter, a private osteopath opined that the 
veteran had "asbestos-related" pleural disease caused by 
exposure to asbestos, including during service.  This opinion 
was based on the veteran's reported history of asbestos 
exposure in service.

The Board observes that asbestos exposure is a fact to be 
determined from the evidence and is not an issue to be 
resolved by operation of any presumption.  Dyment v. 
Principi, 287 F.3d 1377, 1384 (Fed. Cir. 2002).  In this 
case, the only evidence of inservice exposure to asbestos is 
the veteran's own contentions, and there is no indication in 
the record that the veteran's claim has been developed with 
respect to possible asbestos exposure.

In light of the veteran's claim involving asbestos exposure, 
the Board finds that additional development of this issue is 
warranted in order to fulfill the duty to assist.


Accordingly, the case is hereby REMANDED for the following:

1.  The AOJ should contact the service 
department and ask whether the service 
department can determine, based on its 
personnel and engineering records, if the 
veteran worked in areas and performed 
duties in accordance with his military 
occupational specialty, in aircraft 
maintenance, where he would have been 
exposed to asbestos, including by the 
parts used to repair planes, and the 
lining and insulation of compartments of 
planes.  All obtained information should 
be included in the record.

2.  If it is determined that the veteran 
was exposed to asbestos during service, 
the veteran should be scheduled for the 
appropriate VA examination to determine 
whether he has any chronic respiratory 
disability related to exposure to 
asbestos during service.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current respiratory disability 
that is related to exposure to asbestos 
during service or is otherwise related to 
his active service.

3.  The AOJ should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




